Citation Nr: 0627054	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  06-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

At his May 2006 hearing, the veteran and his representative 
indicated that the veteran's treatment records in his claims 
file were incomplete.  The veteran's representative requested 
that the Board obtain updated medical records from both the 
University Drive VA Hospital and the Highland Drive VA 
Hospital, which are part of the Pittsburgh, Pennsylvania VA 
health care system.  The veteran claimed that his last MRI 
was in October 2005, but the MRI was not of record.  The 
veteran testified having been treated by a Dr. Young around 
November 2005, but that visit was not of record.  Also, at 
the time, the veteran was scheduled for an MRI for May 2006 
and a TENS unit, which were not of record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records related 
to the claim on appeal from the VA 
Medical Centers (VAMC) (University Drive 
and Highland Drive VA Hospitals) in 
Pittsburgh, Pennsylvania.

2.  The RO should then take appropriate 
action to request copies of all medical 
records from any other providers which 
the veteran may identify.  

3.  The RO should then readjudicate the 
veteran's claims with consideration of 
all evidence including that received 
since the issuance of the most recent 
SSOC in February 2006.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


